DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 4-24 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chatterjee-Kishore et al. (“CK”), (US20060252045) PCT published April 24, 2006 (cited in IDS), in view of Luzzio et al., (WO2005123191) (cited in IDS), in view of Sakai et al., (US20060069018) (cited in IDS), and in view of Li et al., “The P2X7 Nucleotide Receptor Mediates Skeletal Mechanotransduction,” The Journal of Biological Chemistry Vol. 280, No. 52, pp. 42952-42959, December 30, 2005 (cited in IDS), in view of Meja et al., “Characterization of the prostanoid receptor(s) on human blood monocytes at which prostaglandin E2 inhibits lipopolysaccharide-induced tumour necrosis factor-alpha generation,” Br J Pharmacol, 1997 Sep; 122(1): 149-157 (cited in IDS), and in view of Meijer et al., “GSK-3-Selective Inhibitors Derived from Tyrian Purple Indirubins,” Chemistry & Biology, Vol. 10, 1255-1266, December 2003 (cited in IDS).
	CK teaches compositions for identifying agents that regulate bone mineralization for therapeutic use. See abstract.  The method of identifying agents that increase bone load associated remodeling, wherein the agent is a GSK-3 inhibitor or Wnt 3A (prior art claim 21).   Further, a method of treating bone mineralization disease and disorders includes administering a candidate agent selected from a GSK-inhibitor (prior art claim 26).  Bone includes cells from tissue cultures, biopsy, and others. See par. 71.  Further, preferable GSK-3 inhibitors for use include lithium chloride and an indirubin, and a Wnt 3A or Wnt 3A agonist (par. 15).  GSK-3 inhibition induces osteogenesis via an increase in beta-catenin leading to induction of osteoblast activity.  Further, CK teaches screening to identify bone cells wherein the bone cells are osteoprogenitor cells, mesenchymal stem cells, and others for treating a bone mineralization disorder. See prior art claims 20-31.  
	CK does not teach employing a PGE2 agonist.
	Luzzio teaches compositions useful to stimulate osteoblast function. See prior art claim 1. PGE2 EP2 selective receptor agonists are taught as useful as such a therapeutic bone agent (p12, lines 3-5).  Further, prior art claim 21 teaches PGE2 EP2 agonists as a bone anabolic agent, anti-resorptive agent.  Such function can be demonstrated in vivo, in vitro, or ex vitro. See p3, lines 15-18.
	Sakai teaches PGE2 agonists as an endogenous repair factor accelerator. See 1st par.   Such repair includes bone disease repair for fractures, osteoarthritis, osteoporosis, and others.  See 4th par.  Further, Sakai teaches a pharmaceutical composition comprising an endogenous repair factor production accelerator in combination with agents, including a stem cell. See par. 91.  Regeneration treatment is drawing attention to therapy for tissues and cells of liver, lung, kidney, bone, and many others. See par. 2.  
	Li teaches mechanical loads applied to bone tissue increase bone formation and improves bone strength.  Further, "Several PGs have independent anabolic effects on bone tissue.  In particular, PGE2 greatly enhances the synthetic activities of osteoblasts." P42952, 2nd par.  Li notes that previous studies have shown that 50%-90% of mechanically induced osteogenesis can be suppressed using blockers of prostaglandin synthesis, which demonstrates the importance of this pathway for bone formation. See P42956-42957, bridging par.  "PGE2 is an anabolic factor in bone (7), and the lack of PGE2 response in KO cells is probably the cause of the suppressed bone formation response to loading observed in P2X7R KO mice.” P42956, 4th par.  Li concludes that using PGE2 might prove useful in accelerating fracture healing and improving bone regeneration around implants based on the increase osteogenesis.  
	Meja teaches 16,16-dimethyl PGE2 is known to be a full or essentially full EP receptor agonist. See abstract.
	Meijer teaches 6-bromoindirubins are potent pharmacological GSK-3 inhibitors.  6-bromoindirubin-3'-oxide (BIO) is specifically taught as remarkable at selective inhibition of GSK-3. See Summary.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of CK, Luzzio, Sakai, Li, Meja, and Meijer to arrive at the claimed compositions.  One would be motivated to do so because GSK-3 inhibitors, including LiCl, Wnt-3A and indirubins are taught to induce osteogenesis, which leads to induced osteoblast activity.  Further and similarly, Luzzio, Sakai, and Li teach PGE2 to greatly enhance osteoblast activity, and function as a bone anabolic agent, which can treat conditions requiring In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Even further, both of the elected species 16,16-dimethyl PGE2 and 6-bromoindirubin-3'-oxide are known to function as EP receptor agonists and GSK-3 inhibitors, respectively.  As such, there is a reasonable and predictable expectation of success that when multiple agents that are each known to heal bones through known mechanisms of action and promote bone growth and osteogenesis are combined for use together in a single composition that they retain efficacy.
	The examiner considers a substitution (e.g., one PGE2 agonists for another and one GSK-3 inhibitor of the subspecies indirubin) to be nothing more than a substitution of functional equivalents, absent evidence to the contrary.  Substituting one equivalent for another with a reasonable and predictable expectation of success is an exemplary rationale for a conclusion of obviousness. See M.P.E.P. § 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 9,402,852. Although the claims at the claims of the '852 patent involve promoting growth and regeneration of tissue, including bone tissue, by administering the compounds instantly claimed.  The instant claims are directed towards a composition that can be used for a same purpose.  The instant application is a continuation application of the '852 application, rather than a divisional application.
Claims 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,736,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '852 patent involve promoting growth and regeneration of tissue, including bone tissue, by administering the compounds instantly claimed.  The instant claims are directed towards a composition that can be used for a same purpose.  The instant application is a continuation application of the '852 application, rather than a divisional application.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628